DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33,37 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 33,37 recite “such as urea or ammonia” where it is unclear if these are being positively recited.
Claim 37 recites the limitation "the exhaust gas"; “the center flow”;  “the side of the center flow”; “the established exhaust gas”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 20,28-30,32-37 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Patent 7971433 to Kabat.
As to claim 20, Kabat discloses a mixer arrangement for aftertreatment of exhaust gas comprising: a housing configured to form a cavity comprising a center flow channel in which the exhaust gas flows (244); and at least one side inlet arrangement configured to allow the exhaust gas to enter the center flow channel from the sides thereof (254,256,258) and configured to cause an advancing center flow in the center flow channel and a rotating flow around or on the edges of the center flow in the center flow channel (Col 4, Line 1-19); wherein the at least one side inlet arrangement comprises at least a pair of side inlet pipes on the side of the center flow channel (254,256,258, alt: Col 3, Line 38-52); and the mixer arrangement further comprising one or more holes defined by the center flow channel (center flow channel is the housing portion 244, holes in the side shown in figures Fig 2,3), configured to feed exhaust gas to the advancing center flow in the center flow channel (Col 3, Line 38-52).
As to claim 28, Kabat discloses a plurality of side inlet arrangements (254,256,258, alt: Col 3, Line 38-52).
As to claim 29, Kabat discloses the side inlet pipes of any of the side inlet arrangements are positioned on the opposite sides of the center flow channel (Fig 2,3, Col 3, Line 38-52).
As to claim 30, Kabat discloses the side inlet pipes of any of the side inlet arrangements are positioned in an offset position from the centerline of the center flow channel (Fig 2,3).
As to claim 32, Kabat discloses the side inlet pipes of any of the side inlet arrangements are at an angle with respect to the advancing flow direction in the center flow channel and/or at an angle with respect to a plane perpendicular to the advancing flow direction in the center flow channel (Fig 2,3, Col 4, Line 1-19; Col 6, line 41-57).
As to claim 33, Kabat discloses comprising an injector element configured to inject a reactant, such as urea or ammonia, into the advancing and rotating flow in the center flow channel (138).
As to claim 34, Kabat discloses the mixer arrangement of claim 20; and further comprising at least one of the following upstream of the mixer arrangement: a diesel oxidation catalyst (166), DOC, substrate; and a diesel particulate filter, DPF.
As to claim 35, Kabat discloses comprising a selective catalytic reduction, SCR, substrate downstream of the mixer arrangement (140).
As to claim 36, Kabat discloses An engine system, comprising the mixer arrangement of claim 20 (Fig 1).
As to claim 37, Kabat discloses A method of mixing for aftertreatment of exhaust gas, comprising: guiding at least a part of the exhaust gas into the center flow channel through at least one side inlet arrangement comprising at least a pair of side inlet pipes on the side of the center flow channel in order to form an advancing center flow in the center flow channel and a rotating flow on the edges of or around the advancing flow in the center flow channel; injecting a reactant, such as urea or ammonia, with an injection element into the established exhaust gas flow in the center flow channel; mixing the reactant with the exhaust gas flow in the center flow channel; and feeding exhaust gas to the advancing center flow in the center flow channel with one or more holes defined by the center flow channel (As cited and rejected in Claim 20, 33 above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:(a) A patent may not be obtained though the invention is not identically disclosed or described as set  forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 20-24,31-37 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9670811 to DeRudder in view of US Patent 7971433 to Kabat.
As to claim 20, DeRudder discloses A mixer arrangement for aftertreatment of exhaust gas comprising: a housing (29) configured to form a cavity comprising a center flow channel (volume in the housing 29) in which the exhaust gas flows; and at least one side inlet arrangement (26) configured to allow the exhaust gas to enter the center flow channel from the sides thereof and configured to cause an advancing center flow in the center flow channel and a rotating flow around or on the edges of the center flow in the center flow channel (Fig 1,Fig 2 and other figures); and the mixer arrangement further comprising one or more holes defined by the center flow channel (hole in 29 at 26), configured to feed exhaust gas to the advancing center flow in the center flow channel.
DeRudder does not expressly disclose wherein the at least one side inlet arrangement comprises at least a pair of side inlet pipes on the side of the center flow channel.
Kabat disclose how multiple side inlet pipes can be used to induce a swirl (254,256,258, alt: Col 3, Line 38-52).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify DeRudder to include wherein the at least one side inlet arrangement comprises at least a pair of side inlet pipes on the side of the center flow channel using the teachings of Kabat to increase rotational impingement and exhaust residency time to increase overall vaporization of injected reagent for more effective reaction on downstream catalysts.
As to claim 21, DeRudder discloses comprising at least one flow guide element within the center flow channel (30).
As to claim 22, DeRudder discloses the at least one flow guide element comprises a perforated cone element (Fig 8).
As to claim 23, DeRudder discloses the at least one flow guide element comprises at least one funnel element (Fig 8) positioned substantially at the level of the at least one side inlet arrangement.
As to claim 24, DeRudder discloses the at least one flow guide element comprises at least one ring-like element (Fig 1,2).
As to claim 31, DeRudder discloses the side inlet pipes of any of the side inlet arrangements are perpendicular with respect to the advancing flow direction in the center flow channel (Fig 2, advancing flow is into the page).
As to claim 32, DeRudder discloses the side inlet pipes of any of the side inlet arrangements are at an angle with respect to the advancing flow direction in the center flow channel and/or at an angle with respect to a plane perpendicular to the advancing flow direction in the center flow channel (Fig 1).
As to claim 33, DeRudder discloses comprising an injector element configured to inject a reactant, such as urea or ammonia, into the advancing and rotating flow in the center flow channel (40).
As to claim 34-36, DeRudder discloses An apparatus for aftertreatment of exhaust gas, comprising: the mixer arrangement of claim 20; and further comprising at least one of the following upstream of the mixer arrangement: a diesel oxidation catalyst, DOC, substrate; and a diesel particulate filter, DPF; comprising a selective catalytic reduction, SCR, substrate downstream of the mixer arrangement; An engine system, comprising the mixer arrangement of claim 20 (Fig 15,16).
As to claim 37, DeRudder discloses A method of mixing for aftertreatment of exhaust gas, comprising: guiding at least a part of the exhaust gas into the center flow channel through at least one side inlet arrangement comprising at least a pair of side inlet pipes on the side of the center flow channel in order to form an advancing center flow in the center flow channel and a rotating flow on the edges of or around the advancing flow in the center flow channel; injecting a reactant, such as urea or ammonia, with an injection element into the established exhaust gas flow in the center flow channel; mixing the reactant with the exhaust gas flow in the center flow channel; and feeding exhaust gas to the advancing center flow in the center flow channel with one or more holes defined by the center flow channel (As cited and rejected in Claim 20, 33 above).


Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9670811 to DeRudder in view of US Patent 7971433 to Kabat as applied to Claim 21 above and further in view of US Patent 9790833 to Kobe.
As to claim 25,26,27, DeRudder does not expressly disclose the at least one flow guide element comprises guide plates dividing the center flow channel; the at least one flow guide element comprises curved fins in a circular configuration; the at least one flow guide element comprises fins protruding towards the centerline of the center flow channel.
Kobe discloses the at least one flow guide element comprises guide plates dividing the center flow channel; the at least one flow guide element comprises curved fins in a circular configuration; the at least one flow guide element comprises fins protruding towards the centerline of the center flow channel (Abs, Fig 1,2).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify DeRudder to include the at least one flow guide element comprises guide plates dividing the center flow channel; the at least one flow guide element comprises curved fins in a circular configuration; the at least one flow guide element comprises fins protruding towards the centerline of the center flow channel either upstream of pipe 30, Fig 5, or in place of Pipe 30, so as to enhance the overall mixing of the apparatus, or as a mere replacement of parts with predictable results.

Claims 21,25-27 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 7971433 to Kabat as applied to Claim 20 above and further in view of US Patent 9790833 to Kobe.
As to claim 21,25,26,27, Kabat does not expressly disclose comprising at least one flow guide element within the center flow channel; the at least one flow guide element comprises guide plates dividing the center flow channel; the at least one flow guide element comprises curved fins in a circular configuration; the at least one flow guide element comprises fins protruding towards the centerline of the center flow channel.
Kobe discloses comprising at least one flow guide element within the center flow channel; the at least one flow guide element comprises guide plates dividing the center flow channel; the at least one flow guide element comprises curved fins in a circular configuration; the at least one flow guide element comprises fins protruding towards the centerline of the center flow channel (Abs, Fig 1,2).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Kabat to include at least one flow guide element within the center flow channel the at least one flow guide element comprises guide plates dividing the center flow channel; the at least one flow guide element comprises curved fins in a circular configuration; the at least one flow guide element comprises fins protruding towards the centerline of the center flow channel adjacent injector 138, so as to enhance the overall mixing of the apparatus to atomize injected reducing agent for better reaction on downstream catalyst.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE whose telephone number is (571)270-1406.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE S BOGUE/Primary Examiner, Art Unit 3746